                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NORTH CAROLINA FARM BUREAU,          )
MUTUAL INSURANCE COMPANY,            )
INC. AS SUBROGEE OF RONALD           )
WESLEY BASSETT AND LISA              )
BASSETT D/B/A BASSETT RACING         )
AND AS SUBROGEE OF BASSETT           )
GUTTERS AND MORE, INC.,              )
                                     )
     Plaintiff,                      )
                                     )
     v.                              )                   1:19CV513
                                     )
STRICKLAND’S AUTO & TRUCK            )
REPAIRS, INC.,                       )
                                     )
     Defendant/Third Party Plaintiff )
                                     )
     v.                              )
                                     )
RONALD WESLEY BASSETT, LISA )
BASSETT, BASSETT GUTTERS AND )
MORE, INC., and BR RACING, LLC, )
                                     )
     Third Party Defendants.         )

                                         ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on February 18, 2021, was served on the parties in

this action. (ECF Nos. 34, 35.) Defendant/Third Party Plaintiff filed objections to the

Magistrate Judge’s Recommendation. (See ECF No. 36.) The Court has appropriately

reviewed the Magistrate Judge’s Recommendation and has made a de novo determination in

accord with the Magistrate Judge’s Recommendation. The Court therefore adopts the

Magistrate Judge’s Recommendation.




      Case 1:19-cv-00513-LCB-JLW Document 38 Filed 03/05/21 Page 1 of 2
       IT IS THEREFORE ORDERED that Farm Bureau’s Motion for Partial Summary

Judgment, (ECF No. 20), is GRANTED to the extent Strickland’s Auto’s First, Second, and

Third Affirmative Defenses (related to Farm Bureau’s subrogation rights pertaining to Bassett

Gutters) are DISMISSED, but the motion is otherwise DENIED.

       IT IS FURTHER ORDERED that Strickland’s Auto’s Motion for Summary

Judgment, (ECF No. 27), is GRANTED to the extent that Farm Bureau’s second cause of

action for negligence under the doctrine of res ipsa loquitur is DISMISSED, but otherwise

DENIED in all other aspects.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 5th day of March 2021.

                                          /s/ Loretta C. Biggs
                                          United States District Judge




                                             2


      Case 1:19-cv-00513-LCB-JLW Document 38 Filed 03/05/21 Page 2 of 2
